                      PRUDENT EXHBIT 3




Case 20-04002-MJH   Doc 73-2   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 1 of 29
                                                                         Witness: 30(b)(6) PHH
                                                                         Exhibit 3
                                                                         8/12/2020
                                                                         Christina Atencio, CSR




Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2605
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 2 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2606
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 3 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2607
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 4 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2608
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 5 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2609
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 6 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2610
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 7 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2611
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 8 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2612
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 9 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2613
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 10 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2614
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 11 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2615
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 12 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2616
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 13 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2617
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 14 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2618
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 15 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2619
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 16 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2620
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 17 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2621
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 18 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2622
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 19 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2623
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 20 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2624
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 21 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2625
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 22 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2626
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 23 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2627
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 24 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2628
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 25 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2629
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 26 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2630
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 27 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2631
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 28 of 29
Case 20-04002-MJH   Doc 73-2   Filed 11/13/20
                                                                   DEF_2632
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 29 of 29
